DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 2, 4-9, 18-21, 23, 25, 26, 28, 29, 33, 34 and 36 are pending. 
Claim 1 was amended to narrow the definition of acyl.
Claims 3, 10-17, 22, 24, 27, 30-32, 35 and 37-41 are cancelled. 
Claims 5, 9, 18-20, 23, 29, 33, 34 and 36 are withdrawn. 
Therefore, Claims 1, 2, 4, 6-8, 21, 25, 26 and 28 are presented for examination.

Election/Restrictions
Applicant elected without traverse 1)
    PNG
    media_image1.png
    381
    306
    media_image1.png
    Greyscale
, 2) a patient as the target of administration and 3) multi-drug resistant S. aureus as the bacterium in the reply filed on 6/8/2021.

Priority
This application is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/US2018/032869, filed May 16, 2018, which claims benefit of priority to U.S. Provisional Application Serial No. 62/507,551, filed May 17, 2017.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed.

Withdrawn Claim Rejections 
Claims 1, 2, 4, 6-8, 25, 26 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over L.G. Donaruma (US 3,391,133 A) in view of Kazumi (JP,07-053360,A(1995)). The rejection is withdrawn because Claim 1 was amended to narrow the definition of the terms “acyl” and “substituted”, which would exclude 2-Methacryloxytropone of Donaruma.

Claim Objections
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection Maintained

A.	Claims 25, 26 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Donaruma (US 3,391,133 A).

Claimed invention
The claims are drawn to a method for killing (Claim 25) or inhibiting bacterial growth (Claim 26) comprising contacting the bacterium with a compound of general formula (I).

Prior art
Donaruma teaches 2-Methacryloxytropone is effective for killing and inhibiting growth bacteria including Staphylococcus aureus. See col. 4:5-10. 2-Methacryloxytropone  is encompassed by general formula (I).

	Regarding Claim 28, Staphylococcus bacteria is gram positive.

Response to arguments
While claim 1 was amended to bodily incorporate a more specific definition the term “acyl” and substituted, these amendments were not made to the above rejected claims. 
The following response to Applicant’s prior arguments still stands regarding the definition of “acyl” and “substituted. Applicant points to the specification and argues that limitations in the specification described for “acyl” must be pulled from the specification into the claims and regarded as further limiting the claimed structure of formula I. However, while the claims are to be read in light of the specification, the Office must be careful about importing limitations from the specification into the claims. The term “acyl(C≤12)” as currently claimed is given its broadest reasonable interpretation to include an acyl group attached to 1-12 carbon atoms. The methacrylate group in the compound 
    PNG
    media_image2.png
    241
    351
    media_image2.png
    Greyscale
meets this “acyl(C≤12)” limitation. It is further noted that the claims further recite “substituted acyl(C≤12)”, while examples of substitutions are enumerated, these examples are “non-limiting”. See specification p. 37. Thus, it is clear that the claimed structure for formula I is not as narrow as alleged by Applicant.

New rejection, necessitated by amendment
B.	Claims 25, 26 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oloyede et al. ("Toxicity, antimicrobial and antioxidant activities of methyl salicylate dominated essential oils of Laportea aestuans (Gaud)." Arabian Journal of Chemistry; 9, S840–S845. Available online Sept. 20, 2011).

Claimed invention
The claims are drawn to a method for killing (Claim 25) or inhibiting bacterial growth (Claim 26) comprising contacting the bacterium with a compound of general formula (I) 
    PNG
    media_image3.png
    132
    165
    media_image3.png
    Greyscale
.

Prior art
Oloyede studied the in vitro antimicrobial activity of methyl salicylate dominated essential oils of Laportea aestuans (Gaud). See title. The oil was added to agar plates inoculated with different microorganisms for testing. See paragraph bridging columns of p. S842. The oil was found to have antimicrobial activity against some Gram positive (e.g., S. aureus at a conc. of 100 and 200 mg/ml essential oil) and Gram negative (e.g., E. coli at a conc. of 200 mg/ml) bacteria as well as C. albicans. See abstract; see also Table 3. Fourteen compounds, including 2,4,6-cycloheptatriene-1-one at 2.53%, were identified in the oil. See Table 1. The compound 2,4,6-cycloheptatriene-1-one 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is encompassed by claimed general formula (I), where R1, R1’, R2, R’2, R3, R3’ are each hydrogen. Thus, the oil composition at a concentration of 200 mg/ml comprising the claimed “effective amount”1 of a compound such as 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 demonstrated antimicrobial inhibition when the oil, and inevitably 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
contained in the oil, contacted the bacteria (e.g., Staphylococcus aureus, E. coli). See Table 3.

New rejection, necessitated by amendment
C.	Claims 1, 2, 4, 6, 25, 26 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bruesewitz et al. (DE 3149608 A1).

Claimed invention
The claims are drawn to a method for killing (Claim 25) or inhibiting bacterial growth (Claim 26) comprising contacting the bacterium with a compound of general formula (I) 
    PNG
    media_image3.png
    132
    165
    media_image3.png
    Greyscale
.

Prior art
Bruesewitz teaches 2 tropolone derivatives that are isolated from pseudomonas referred to as formula (I) and formula (II). See abstract. Formula II is 7-hydroxytropolone having the structure
    PNG
    media_image5.png
    232
    365
    media_image5.png
    Greyscale
. See structure at p. 4 of German document. They were tested for antibacterial efficacy and 7-hydroxytropolone was found to possess inhibitory activity against over 180 different gram positive and gram negative bacterial strains when contacting the compound on an agar plate with the bacteria. See [0044]-[0045]. The antimicrobial activity of the tropolone derivatives according to the invention and their pharmacologically tolerable salts offers a welcome enrichment of modern therapy and the invention therefore includes pharmaceutical preparations which combine at least one of the tropolone derivatives of the formula I or of the formula II or a pharmacologically tolerable salt thereof, preferably an alkali metal salt. See [0046]. Preparations can be administered by injection, orally or topically and the effective dose depends on the severity of the disease. See [0047].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New rejection, necessitated by amendment
	Claims 1, 2, 7, 8, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oloyede et al. ("Toxicity, antimicrobial and antioxidant activities of methyl salicylate dominated essential oils of Laportea aestuans (Gaud)." Arabian Journal of Chemistry; 9, S840–S845. Available online Sept. 20, 2011).

Claimed invention
The claims are drawn to a method for treating a bacterial infection in a patient comprising administering to the patient a therapeutically effective amount of a compound of general formula (I) 
    PNG
    media_image3.png
    132
    165
    media_image3.png
    Greyscale
.

Prior art
Oloyede studied the antimicrobial activity of methyl salicylate dominated essential oils of Laportea aestuans (Gaud). See title. The oil was added to agar plates inoculated with different microorganisms to test. See paragraph bridging columns of p. S842. The oil was found to have antimicrobial activity against some Gram positive (e.g., S. aureus) and Gram negative (e.g., E. coli) bacteria as well as C. albicans. See abstract. Fourteen compounds, including 2,4,6-cycloheptatriene-1-one at 2.53%, were identified in the oil. See Table 1. The compound 2,4,6-cycloheptatriene-1-one 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is encompassed by claimed general formula (I), where R1, R1’, R2, R’2, R3, R3’ are each hydrogen. Thus, the oil composition at a concentration of 200 mg/ml comprising the compound 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 demonstrated antimicrobial inhibition when the oil and inevitably 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
contained in the oil contacted the bacteria (e.g., Staphylococcus aureus, E. coli). See Table 3.

While Oloyede teaches essential oil of Laportea aestuans (Gaud) containing the compound 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 possesses antimicrobial activity against different bacteria such as S. aureus, Oloyede does not expressly teach treatment of a bacterial infection in a subject by administering the essential oil of Laportea aestuans (Gaud) to the subject.

However, the findings of this study demonstrate the antimicrobial action of the essential oil of Laportea aestuans (Gaud) against several bacteria at concentrations that containing an “effective amount2” of 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Oloyede acknowledges the increasing interest in herbal medicine and the use of constituents of plants for their medicinal effects including, inter alia, antioxidant, antimicrobial, and antiinflammatory effects. See p. S840, first par. under ‘Introduction’. Oloyede further recognizes the use of the oil in therapeutic methods for treating ailments involving cell or tumor growth. See p. S843, second column, section 3.2 . 

One of ordinary skill in the art would have found it obvious to treat bacterial infection in a subject by administering an essential oil of Laportea aestuans (Gaud), which contains 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, to the subject because Oloyede showed that the essential oil is effective against different gram negative (e.g., E. coli) and gram positive bacteria (e.g., S. aureus) and mentions the increasing interest in herbal medicine and the use of constituents of plants for their medicinal effects including, inter alia, antioxidant, antimicrobial, and antiinflammatory effect. Oloyede further suggests its therapeutic use for treating ailments. Therefore, one of ordinary skill in the art would have had a reasonable expectation that the essential oil would predictably provide antimicrobial efficacy in a subject that is infected with the microbes (e.g., S. aureus, E. coli) the essential oil is known to be effective against.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                          


    
        
            
        
            
    

    
        1 The instant specification describes “effective amount” as that amount of the compound which, when administered to a subject or patient for treating or preventing a disease, is an amount sufficient to effect such treatment or prevention of the disease. See p. 39. The instant specification further states the amounts of the inhibitors used to inhibit bacterial growth is calculated to be from about 0.01 mg to about 10,000 mg/day. See p. 27. Oloyede showed that 200 mg/ml of oil containing 2.53% 2,4,6-cycloheptatriene-1-one, i.e., over 5 mg 2,4,6-cycloheptatriene-1-one was sufficient to provide the antimicrobial effect. 5 mg 2,4,6-cycloheptatriene-1-one falls inside the range stated in the application as being effective for the invention.
        2 The instant specification describes “effective amount” as that amount of the compound which, when administered to a subject or patient for treating or preventing a disease, is an amount sufficient to effect such treatment or prevention of the disease. See p. 39. The instant specification further states the amounts of the inhibitors used to inhibit bacterial growth is calculated to be from about 0.01 mg to about 10,000 mg/day. Oloyede showed that 200 mg/ml of oil containing 2.53% 2,4,6-cycloheptatriene-1-one, i.e., over 5 mg 2,4,6-cycloheptatriene-1-one was sufficient to provide the antimicrobial effect. 5 mg 2,4,6-cycloheptatriene-1-one falls inside the range stated in the application as being effective for the invention.